Citation Nr: 0122443	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  01-03 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement of the appellant to a continued apportionment of 
the veteran's compensation benefits.



ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
November 1972.  The appellant is the veteran's former spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2000 special apportionment decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  In decisions made at the 
RO it has been held that the appellant was entitled to an 
apportionment of $117 from January 1, to July 1, 2000.  This 
is based on the appellant's claim filed in mid December 1999 
and her divorce from the veteran in mid June 2000.  The issue 
on appeal as developed is as set forth on the title page.  
Nevertheless, it appears that she has also disagreed with the 
amount of the apportionment.  While that issue has not been 
developed, for reasons explained therein, it will be 
considered within the Remand section of this document.

The appellant indicated that she wanted a videoconference 
hearing.  The hearing was scheduled in June 2001, and the 
appellant failed to report.  The issue is now before the 
Board for appellate review.


FINDINGS OF FACT

1.  In December 1999, the appellant filed a claim for 
apportionment of the veteran's disability compensation.  It 
was indicated that they did not live together.

2.  At the time of the December 1999 application, the 
appellant and the veteran were legally married.

3.  The appellant and the veteran were divorced in June 2000.

4.  The RO awarded apportionment of the veteran's disability 
compensation from January 1, to July 1, 2000.

5.  Subsequent to June 14, 2000, the appellant was not 
married to the veteran.


CONCLUSION OF LAW

Subsequent to June 14, 2000, the appellant was no longer 
entitled by law to an apportionment of the veteran's 
disability compensation.  38 U.S.C.A. §§ 101(31), 5307 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1(J), 3.50, 3.450, 3.452 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is essentially contended that the appellant lived with the 
veteran for many years, that they had some debt that resulted 
at least in part from his behavior, and that now she needs 
help paying off the debt.  It is argued that he left her, and 
that after all those years she should be entitled to 
assistance with their joint debts.

At the outset, the Board notes that while this appeal was 
pending, there was a significant change in the law.  In 
November 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 
et. seq.).  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  These provisions 
provide for VA to provide notice and assist in development.  
In this case, there is little application of these provisions 
as the facts are not in dispute and the law controls the 
outcome.  As such, there is no notice or development which 
would or could change the outcome.

Under VA regulations, all or part of the veteran's 
compensation award may be apportioned if the veteran's spouse 
is not residing with the veteran and the veteran is not 
discharging his or her responsibility for the support of the 
spouse.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.450, 3.452.

The law provides that a "spouse" is a person of the 
opposite sex who is a husband or wife.  38 U.S.C.A. 
§ 101(31); 38 C.F.R. § 3.50.  A wife is a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j).  38 C.F.R. § 3.50(a).  For VA benefit purposes, a 
marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).

Evidence in the claims file reveals that the appellant sought 
an apportionment of the veteran's disability compensation in 
December 1999.  She indicated that she and the veteran were 
not living together, and that she was getting no support from 
him.  It is further indicated that they were legally married 
at that time.

Other evidence on file reveals that the veteran sought, and 
was granted a legal divorce in June 2000.  As noted, the 
appellant was given an apportionment of his benefits from 
January 1, to July 1, 2000.  It was determined that this was 
the time of eligibility, based on the appellant's date of 
claim, and the subsequent divorce.

As noted above, apportionment can be made, in pertinent part, 
only to a spouse of a veteran.  Thus, the appellant was 
legally entitled during that portion of time from her claim 
to the date of the divorce.  At that time, there was no basis 
for further apportionment as she ceased to be a "spouse" of 
the veteran for VA purposes.  The law provides no basis for 
apportionment of veteran's benefits to an ex-spouse.  As 
such, the appellant is precluded by law from the benefits 
sought in this appeal.  Where the law not the facts control 
the case must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

The appeal as to this issue is denied.


REMAND

As noted in the Introduction section of this document, the 
Board concludes that the appellant has disagreed with the 
amount of the apportionment that was made for the time she 
was entitled to an apportionment.  Since a notice of 
disagreement has been filed, the next step is that a 
statement of the case on that issue should be promulgated.  
There is guidance that once a notice of disagreement is filed 
the appellate process has begun, and the Board must remand 
these matters.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  To perfect the appeal ultimately, after the 
statement of the case is issued, the appellant must file a 
timely substantive appeal.  38 C.F.R. § 20.200.

In view of the foregoing, this issue is remanded for the 
following action:

The RO should issue a statement of the 
case on the issue of entitlement of the 
appellant to an increased apportionment 
of the veteran's compensation benefits 
for the time she was entitled.  This 
should detail applicable legal criteria 
and the reasons for the amount determined 
by the RO.  The appellant is to be 
notified that to perfect the appeal, she 
must submit a timely substantive appeal.

If the appellant submits a timely substantive appeal and the 
matter is otherwise in order, this issue should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



